 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                               Case No. 2:16-cr-00071-APG-PAL
 8                                          Plaintiff,                     ORDER
             v.
 9                                                              (Mot Ext Time – ECF No. 43)
      GARETH DAVID LONG,
10
                                          Defendant.
11

12           Before the court is defendant’s Motion for Two Week Extension of Motion Deadline
13   (ECF No. 43). The court has considered the motion and the government’s Response (ECF No. 44)
14   which “consents to the requested extension to avoid unnecessary litigation or a hearing on the
15   motion when the requested time period has already lapsed.” However, the government opposes
16   any additional delay of the February 11, 2019 trial. The motion was filed on the deadline for filing
17   pretrial motions and is not timely. The deadlines for filing motions and trial date have been
18   extended three times. Long filed a Motion to Dismiss (ECF No. 45) on October 29, 2018. The
19   court will grant Long leave to file his untimely motion to dismiss but will deny leave to file any
20   other pretrial motions.
21           IT IS ORDERED that defendants Motion for Two Week Extension of Motion Deadline
22   (ECF No. 43) is GRANTED as to the Motion to Dismiss (ECF No. 45) filed October 29, 2018
23   only.
24           DATED this 2nd day of November 2018.
25

26
                                                             PEGGY A. LEEN
27                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                         1
